UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7053


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

COREY LEBRON BLEVINS, a/k/a Note,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:16-cr-00123-1)


Submitted: December 18, 2020                                Decided: December 28, 2020


Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Corey Lebron Blevins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

        Corey Lebron Blevins appeals the district court’s order denying his motion for

 compassionate release. Finding no reversible error, we affirm.

      The district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, if “extraordinary and compelling reasons warrant such

a reduction,” upon a motion by the Director of the Bureau of Prisons (BOP) or by “the

defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier,” 18 U.S.C. § 3582(c)(1)(A). We review a district court’s ruling on a motion for

compassionate release for abuse of discretion. See United States v. Chambliss, 948 F.3d

691, 693 (5th Cir. 2020).

      “In the context of the COVID-19 outbreak, courts have found extraordinary and

 compelling reasons for compassionate release when an inmate shows both a

 particularized susceptibility to the disease and a particularized risk of contracting the

 disease at his prison facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D.

 Va. 2020) (citing cases). We agree with the district court’s determination that Blevins

 failed to make the requisite showing. See United States v. Raia, 954 F.3d 594, 597 (3d

 Cir. 2020); Feiling, 453 F. Sup. 3d at 841.




                                               2
     Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                           3